UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36150 SORRENTO THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0344842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 9380 Judicial Drive, San Diego, California 92121 (Address of Principal Executive Offices) (858) 210-3700 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x. The number of shares of the issuer’s common stock, par value $0.0001 per share, outstanding as of August 3, 2015 was 37,761,585. Sorrento Therapeutics, Inc. Index to Consolidated Financial Statements Part I Financial Information 1 Item1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 (Audited) 1 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 2 Unaudited Consolidated Statements of Statements of Stockholders’ Equity for the Six Months Ended June30,2015 3 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 4 Notes to Unaudited Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 Part II Other Information 25 Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item6. Exhibits 49 Signatures 50 PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements. SORRENTO THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except for share amounts) June 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Grants and accounts receivables, net Prepaid expenses and other, net Total current assets Property and equipment, net Intangibles, net Goodwill Investment in common stock Long-term assets held for sale Other, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related Current portion of deferred compensation Accrued expenses Current portion of debt Total current liabilities Long-term debt Deferred compensation Deferred tax liabilities Long-term liabilities held for sale Deferred revenue, rent and other Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.0001 par value; 100,000,000 shares authorized and no shares issued or outstanding — — Common stock, $0.0001 par value; 750,000,000 shares authorized and 36,392,098 and 36,184,912 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively 4 4 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes 1 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Grant $ $ 84 $ $ Sales and services Total revenues Operating costs and expenses: Costs of revenues Research and development Acquired in-process research and development — — — General and administrative Intangible amortization Total costs and operating expenses Loss from operations ) Interest expense ) Interest income — 5 — 9 Loss from operations before income tax ) Income tax benefit ) — ) — Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares during the period - basic and diluted See accompanying notes 2 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Six Months Ended June30, 2015 (Unaudited) (In thousands, except for share amounts) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2014 4 ) Issuance of common stock with exercise of warrants — Issuance of common stock with exercise of options — — Stock-based compensation — — — Net loss — — — ) ) Balance, June 30, 2015 $ 4 $ $ ) $ See accompanying notes 3 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization Non-cash interest expense Stock-based compensation Acquired in-process research and development — Provision for doubtful accounts 4 9 Deferred tax provision ) — Changes in operating assets and liabilities; net of acquisitions: Grants and other receivables ) ) Prepaid expenses and other ) ) Accounts payable ) Deferred revenue, accrued expenses and other liabilities 24 Net cash used for operating activities ) ) Investing activities Purchases of property and equipment ) ) Investment in common stock ) — Net cash used for investing activities ) ) Financing activities Net borrowings under loan and security agreement — Proceeds from issuance of common stock, net of issuance costs and repurchases — Net principal payments under loan and security agreement ) — Net payments of deferred compensation ) — Proceeds from exercise of stock options — Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid during the period for: Income taxes $ — $ 6 Interest paid $ — $ Supplemental disclosures of non-cash investing and financing activities: Property and equipment costs incurred but not paid $ $ — See accompanying notes 4 SORRENTO THERAPEUTICS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2015 (In thousands, except for share amounts) 1. Nature of Operations, Summary of Significant Accounting Policies and Business Activities Nature of Operations and Basis of Presentation Sorrento Therapeutics, Inc. (NASDAQ: SRNE), together with its wholly-owned subsidiaries (collectively, the “Company”) is a biopharmaceutical company focused on the discovery, acquisition, development and commercialization of proprietary drug therapeutics for addressing significant unmet medical needs in the U.S. as well as international markets. The Company’s primary therapeutic focus is oncology, including the treatment of chronic cancer pain, but is also developing therapeutic products for other indications, including immunology and infectious diseases. The Company currently has one clinical development program underway: resiniferatoxin, or RTX, a non-opiate, ultra potent and selective agonist of the TRPV-1 receptor for intractable pain in end-stage disease. On July8, 2015, the Company consummated the previously announced sale to NantPharma, LLC, a related party, of all of the Company’s equity interests in IgDraSol, Inc., a wholly-owned subsidiary of the Company and the holder of the rights to Cynviloq, a polymeric micelle based Cremophor free paclitaxel injectable finished formulation. See Note 9.
